Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 1 of 6 Page ID #:59



   1   Charles Menzies, Esq. (Cal. Bar No. 198223)
       ctm@menziescompany.com
   2   TRACTION LAW GROUP
       414 Bailey Street
   3   Mars Hill NC 28754
       Tel: (828) 319-0520
   4   Attorneys for Plaintiff
   5   Leonard Siegel, Esq. (Cal. Bar No. 064603)
       lsiegel@kgswlaw.com
   6   Mitchell S. Brachman, Esq. (Cal. Bar No. 130023)
       mbrachman@kgswlaw.com
   7   KULIK GOTTESMAN SIEGEL & WARE LLP
       15303 Ventura Boulevard, Suite 1400
   8   Sherman Oaks, California 91403
       Tel: (310) 557-9200 / Fax: (310) 557-0224
   9   Attorney for Defendant
  10
                         UNITED STATES DISTRICT COURT FOR THE
  11
                            CENTRAL DISTRICT OF CALIFORNIA
  12

  13   SHARI EDWARDS,                                Case No.: 2:19-cv-09569-RSWL-AS
  14                     Plaintiff,
                                                     Joint Rule 26(F) Report
  15
             v.
  16
       STONEYHILL SECURITY                           Date:        April 21, 2020
  17
       ASSOCIATION, a California corporation;        Time:        10:00 a.m.
  18   and DOES 1 through 10, inclusive,             Ctrm:        4311
  19                     Defendants.
  20

  21

  22   TO THE COURT:
  23         The parties participated in the Early Meeting on April 16, 2020, and make
  24   the following report:
  25    I.   Synopsis:
  26         A. Plaintiff’s Claims:
  27         Plaintiff Shari Edwards (“Plaintiff”) brings this lawsuit against her
  28   homeowner’s association, for refusal to provide a reasonable accommodation to
                                                 1
                                       RULE 26(F) REPORT
Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 2 of 6 Page ID #:60



   1   Plaintiff to park her car in the street as a means to decrease the risk of injury while
   2   entering and exiting her vehicle while she recovered from spinal surgery. Plaintiff
   3   provided a doctor’s note defining such accommodation to avoid confined spaces
   4   such as her garage and driveway. Plaintiff asserts that the refusal to grant the
   5   accommodation was the result of personal animosity and in an attempt to retaliate
   6   based upon prior disagreements between Plaintiff and Association. These activities
   7   violated the Fair Housing Act and the California Fair Employment and Housing
   8   Act. Plaintiff is entitled to statutory and compensatory damages, punitive damages,
   9   attorney fees, and costs.
  10         B. Defendant’s Claims:
  11         Defendant alleges they did not violate the Fair Housing Act and the
  12   California Fair Employment and Housing Act., or the Davis-Stirling Common
  13   Interest Development Act Civil Code §§4000 – 6150. Association followed all
  14   federal and state statutory requirements when evaluating Plaintiff’s need for an
  15   accommodation and provided such accommodation as soon as the doctor’s note
  16   was provided. Prior to the accommodation request, the parties had been involved
  17   in a years-long litigation over the very parking issue for which accommodation was
  18   requested.   Settlement documents had been signed only weeks earlier without
  19   mention of the need for accommodation. Nevertheless, the accommodation request
  20   was provided to Plaintiff.
  21         Key Legal Issues:
  22         A. Plaintiff’s Legal Issues:
  23                (1) Whether Plaintiff qualified for an accommodation under the Fair
  24                    Housing Act and the California Fair Employment and Housing
  25                    Act.
  26                (2) Whether the accommodation was granted in a timely manner
  27                    and/or if at all.
  28
                                                    2
                                            RULE 26(F) REPORT
Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 3 of 6 Page ID #:61



   1                (3) Whether Plaintiff sustained damage as a result of any of
   2                     Association’s action or inaction.
   3          B. Defendant’s Legal Issues:
   4                (1) Whether       Plaintiff’s   conditions    properly     required    an
   5                     accommodation.
   6                (2) Whether Association’s actions in response to the Plaintiff’s
   7                     request constitute a proper accommodation under Fair Housing Act
   8                     and the California Fair Employment and Housing Act.
   9                (3) Whether the claims are barred by the current action in Los Angeles
  10                     Superior Court containing the same or very similar allegations.
  11                (4) Whether Defendants have violated the Fair Housing Act and the
  12                     California Fair Employment and Housing Act.
  13                (5) Whether Plaintiff is entitled to damages as alleged.
  14    II.   Plaintiff’s Damages:
  15          $800,000. This includes economic loss and statutory damages.
  16   III.   Insurance:
  17          Defendants are insured by Great American Insurance Company. Policy limit
  18   is $1,000,000. There is a reservation of rights.
  19   IV.    Motions:
  20          Plaintiff will seek leave to add DOES as revealed through discovery. Plaintiff
  21   reserves the right to seek leave to amend the complaint should the need arise.
  22          Defendants will file a motion to dismiss.
  23    V.    Discovery and Experts:
  24           (1) No changes in the timing, form, or requirements need to be made in the
  25              Rule 26 Initial Disclosures.
  26           (2) Discovery need not be conducted in phases.
  27           (3) There need be no limitations on discovery other than imposed by the
  28              F.R.Civ.P. or the Local Rules. No modifications need be made.
                                                    3
                                        RULE 26(F) REPORT
Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 4 of 6 Page ID #:62



   1           (4) The   parties   anticipate    propounding     requests   for   admissions,
   2              interrogatories, requests for production, and taking depositions of
   3              parties and non-parties.
   4           (5) Disclosure of expert witness testimony must be made in compliance
   5              with Fed.R.Civ.Proc. 26(a)(2) [90 days before the date set for trial; or if
   6              the evidence is intended solely to contradict or rebut evidence, within
   7              30 days after the other party's disclosure].
   8           (6) Proposed Expert Discovery cutoff: 30-days before trial.
   9   VI. Dispositive Motions:
  10         Defendants anticipate filing a motion to dismiss and a motion for summary
  11   judgment/adjudication.
  12   VII. Settlement and settlement mechanism:
  13             a. Plaintiff made an early settlement demand to Defendant Stoneyhill
  14                Security Association.
  15             b. The parties agree to Local Rule 16-15.4(2): “The parties shall appear
  16                before a neutral selected from the Court’s Mediation Panel.”
  17 VIII.    Trial estimate:
  18              (1) Five (5) day jury trial.
  19              (2) Plaintiff estimates ten (10) witnesses.
  20              (3) Defendants estimate seven (7) witnesses
  21 IX.      Timetable: The parties anticipate completion of non-expert discovery on or
  22          before November 30, 2020. Expert Discovery pursuant to Rule 26(a)(2)(D),
  23   X.     Other issues: None anticipated at this time.
  24   XI. Conflicts: As set forth in Certificate of Interested Parties.
  25   XII. Patent Cases: Not applicable
  26 XIII. Magistrates: The parties do not agree to have a Magistrate Judge preside.
  27

  28
                                                  4
                                        RULE 26(F) REPORT
Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 5 of 6 Page ID #:63



   1   Dated: April 17, 2020               TRACTION LAW GROUP
   2

   3                                       By:    /s/ Charles Menzies *
                                                  Charles Menzies, Esq.
   4                                              Attorney for Plaintiff
   5

   6   Dated: April 17, 2020               KULIK GOTTESMAN SIEGEL & WARE LLP
   7

   8                                       By:    /s/ Mitchell S. Brachman
   9                                              Mitchell S. Brachman, Esq.
                                                  Attorney for Defendant
  10

  11

  12   *       Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and on
       whose behalf the filing is submitted, concurs in the filing’s content and have authorized the
  13   filing.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                      5
                                          RULE 26(F) REPORT
Case 2:19-cv-09569-RSWL-AS Document 20 Filed 04/17/20 Page 6 of 6 Page ID #:64



   1                                        PROOF OF SERVICE
   2
                I, Jill Harris, declare:
   3
             I am employed in the County of Los Angeles, State of California. I am over
   4
       the age of 18, and am not a party to the within action. My business address is 15303
   5   Ventura Boulevard, Suite 1400, Sherman Oaks, California 91403.
   6
             On April 17, 2020, I served the foregoing document described as Joint Rule
   7   26(F) Report on all interested parties as follows:
   8
                                              Charles Menzies, Esq.
   9                                       ctm@menziescompany.com
  10                                       TRACTION LAW GROUP
                                                414 Bailey Street
  11                                          Mars Hill NC 28754
  12                                          Tel: (828) 319-0520
                                              Attorney for Plaintiff
  13
  14          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  15   the document(s) with the Clerk of the Court by using the CM/ECF system.
       Participants in the case who are registered CM/ECF users will be served by the
  16   CM/ECF system. Participants in the case who are not registered CM/ECF users will
  17   be served by mail or by other means permitted by the court rules.

  18            Executed on April 17, 2020, at Sherman Oaks, California.
  19
  20            I declare under penalty of perjury under the laws of the United States of
                America that the foregoing is true and correct and that I am employed in the
  21            office of a member of the bar of this Court at whose direction the service was
  22            made.

  23
          Jill Harris                                    /s/ Jill Harris
  24
       Type or print name                                Signature
  25
  26
  27
  28

       {00421633}

                                               PROOF OF SERVICE
